Citation Nr: 0739030	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  There is no objective medical or other evidence that the 
veteran has hearing loss for VA purposes, and tinnitus 
attributable to service, at any time during or after service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was initially provided formal VCAA notice with 
respect to a claim for service connection for tinnitus in 
July 2004, prior to the issuance of the adverse rating 
decision now on appeal.  This notification informed him of 
the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
collected.  The veteran did not submit any medical or other 
evidence showing hearing loss or tinnitus at any time during 
or after service, nor did he complete any medical releases 
for the RO to collect any records on his behalf.  The veteran 
was provided a VA audiometric examination.  All known 
available evidence has been collected for review, and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies of speech at 500, 
1000, 2000, 3000 and 4000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The service medical records are entirely silent 
for any complaints, findings, treatment or diagnosis for 
hearing loss or tinnitus of either ear.  The physical 
examinations for both service enlistment and separation 
recorded that the veteran had normal hearing for whispered 
and spoken voice.  

The veteran's personnel records do indicate that his military 
occupational specialty was as gunner's mate, and that he did 
serve aboard ship during most of his enlistment.  He was 
awarded the Armed Forces Expeditionary Medal for service in 
the waters contiguous to Vietnam from 9-17 February 1965.  He 
argues that he has both hearing loss and tinnitus at present 
attributable to his military service aboard ship as a 
gunner's mate.  

In August 2004,the veteran was provided a VA audiometric 
examination.  However, the report of examination states that 
"responses to pure tone stimuli are considered non-organic 
in nature."  "Poor pta/srt agreement is obvious, admitted 
responses do not correlate with vet's auditory behavior."  
The audiologist tried to start over and perform a new 
examination, but "second trial reveals poor interest 
reliability."  "Speech recognition scores are asymmetrical 
and not consistent with even the admitted audio results, as 
the worse pure tone ear has the best sp[ee]ch recognition and 
visa versa.  After two tries, the audiologist reported that 
he could not determine whether a hearing loss existed due to 
"lack of cooperation with the test procedures."

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  As did the RO, the Board would concede 
that the veteran likely had some exposure to acoustic trauma 
during service.  However, at the time of service separation, 
his hearing was found to be essentially normal for each ear, 
and it is certainly noteworthy that there is complete absence 
of any objective medical or other evidence which shows or 
suggests that the veteran had chronic hearing loss and 
tinnitus attributable to service at any time during service 
and for 38 years thereafter until he filed his initial claim 
in 2004.  Even at present, here is no competent evidence that 
the veteran meets the threshold criteria for recognition of 
hearing loss for VA purposes at 38 C.F.R. § 3.385.  Although 
the veteran is himself competent to provide his own 
description of personally experienced symptoms, he is not 
shown to have the requisite medical expertise to provide his 
own diagnosis of hearing loss for VA purposes, or to provide 
a clinical opinion that any current hearing loss and tinnitus 
is causally attributable to incidents of service decades 
earlier.  Espiritu v. Derwinski, 2 Vet. App 492, 494-495 
(1992).  With respect to these service connection claims, the 
August 2004 VA audiometric examination report fairly calls 
the veteran's credibility into question.  In the absence of 
objective evidence of current disability, there is no duty to 
provide the veteran with further medical examination.  
38 U.S.C.A. § 5103A(d)(2)(A).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


